DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Attorney, Herman Paris (Reg. No.54359) on 03/25/2022. The application has been amended as follows: 
Amend the title of the specification as follows: SEMICONDUCTOR DEVICE AND AMPLIFIER HAVING BONDING WIRE AND CONDUCTIVE MEMBER

In the claim:
Amend claim 1 as follows:
1. A semiconductor device comprising: 
a ground plane; 
a capacitor disposed on the ground plane, the capacitor having a first top surface;

a bonding wire connecting the first top surface and the second top surface; and 
a conductive member, disposed on the ground plane, the conductive member being electrically connected to the ground plane, 
wherein the bonding wire extends in a first direction in a planar view normal to the ground plane, and 
wherein the conductive member comprises a first conductive member and a second conductive member that are spaced apart from each other such that the bonding wire is between the first conductive member and the second conductive member.

Amend claim 10 as follows:
10. An amplifier comprising: 
a ground plane;
 a first capacitor disposed on the ground plane, the first capacitor having a first top surface; 
a first transistor disposed on the ground plane, the first transistor having a second top surface; 
at least one first bonding wire connecting the first top surface and the second top surface; a conductive member disposed on the ground plane, the conductive member being electrically connected to the ground plane; 

 a second transistor disposed on the ground plane, the second transistor having a fourth top surface; 
a plurality of second bonding wires connecting the third top surface and the fourth top surface; and 
a substrate disposed on the ground plane, the substrate having an opening extending therethrough to the ground plane, 
wherein the conductive member, the first capacitor, the first transistor, the at least one first bonding wire, the second capacitor, the second transistor, and the second bonding wires are arranged inside the opening, 
wherein the first transistor and the second transistor are connected in parallel to each other via the first capacitor and the second capacitor, 
wherein the first transistor has a lower output power than the second transistor,
wherein the at least one first bonding wire is fewer in number than the second bonding wires, 
wherein the first bonding wire extends in a first direction in a planar view normal to the ground plane, and 
wherein the conductive member comprises a first conductive member and a second conductive member that are spaced apart from each other such that the bonding wire is between the first conductive member and the second conductive member.

Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the conductive member comprises a first conductive member and a second conductive member that are spaced apart from each other 
Similarly, claim 10 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that require “the conductive member comprises a first conductive member and a second conductive member that are spaced apart from each other in a second direction orthogonally intersecting in the planar view with the first direction” in conjunction with  “the bonding wire is between the first conductive member and the second conductive member”. Again, the closest reference is Embar (US 10,506, 704), especially see Figure 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892